FILED
                            NOT FOR PUBLICATION                               OCT 03 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50415

               Plaintiff - Appellee,              D.C. No. 2:10-cr-01057-ODW

  v.
                                                  MEMORANDUM *
MATEO GOMEZ SILVESTRE-DIEGO,
a.k.a. El Tigre, a.k.a. Mateo Gomez
Silvestre,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Mateo Gomez Silvestre-Diego appeals from the district court’s judgment

and challenges the 96-month sentence imposed following his guilty-plea

conviction for conspiracy to harbor and transport illegal aliens, in violation of 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1324(a)(1)(A)(v)(I). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Silvestre-Diego contends that the district court procedurally erred when it

based his sentence on an unsubstantiated assumption regarding the frequency with

which he engaged in spousal abuse. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. Any

factual error by the district court did not affect the sentence imposed. See United

States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    11-50415